DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities: 
Claim 1, line 6, “the toroid body” should be changed to “the toroid body portion” for agreement with antecedent terminology.
Claim 2, line 1, “the toroid body” should be changed to “the toroid body portion” for agreement with antecedent terminology.
Claim 3, line 2, “the toroid body” should be changed to “the toroid body portion” for agreement with antecedent terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hynes et al. (“Hynes”; 2016/0106477).
Regarding claim 1, Hynes discloses a bone anchor assembly (e.g., Fig. 1), comprising:
a base 12 having a generally toroid body portion and a radially-extending portion 30 (Fig. 2A and para. 0055) including at least one auxiliary bone anchor opening 36 (id.) configured to receive an auxiliary bone anchor 38 (Fig. 1);
a receiver member 40 having a proximal end (top), a distal end (bottom), with a lumen (Fig. 5) extending therebetween, and a rod-receiving recess 44 (Fig. 1); and
a shank 46 having a head portion (Fig. 5) generally retained within the toroid body (either by defining the head portion as the upper portion of the shank including the polyaxial top portion; or, in that the polyaxial top portion of the shank is captured by and therefore retained within the toroidal body because of the integral attachment of the head portion with the shank);
and a bone engaging portion (Fig. 1; para. 0066) that extends distally from the base (id.);
wherein the base is coupled to the receiver member (at least by assembly therewith but also by threaded connection thereagainst (e.g., cf. Fig. 16 and para. 0057)) such that the base is configured to rotate relative to the receiver member (para. 0057; showing the base is 
	Regarding claim 2, the toroid body of the base 12 extends distally from the
Receiver member 40 (Fig. 1, as by location after assembly, esp. after being threaded all the way up the shaft or moved to the base of the receiver member where the base is unthreaded; cf. para. 0057 and cf. Fig. 16).
Regarding claim 9, Hynes discloses a surgical method, comprising:
driving a shank of a bone anchor 46 into a bone of a patient (Fig. 1; para. 0066);
rotating a base 12 of the bone anchor relative to a receiver member 40 of the bone anchor (e.g., by threading rotation; para. 0057), the base having a radially-extending portion 30 (Fig. 2A) with at least one auxiliary bone anchor opening 36 (id.) extending therethrough and the receiver member configured to receive a spinal fixation element in passageway 44 (para. 0065);
positioning the radially-extending portion 30 of the base 12 at a desired position relative to the shank (supra; para. 0057); and
driving at least one auxiliary bone anchor 38 through the at least one auxiliary bone anchor opening 36 in the radially-extending portion and into bone of the patient (para. 0062).
Regarding claim 10, rotating the base 12 of the bone anchor further comprises rotating the base 12 about a central longitudinal axis of the receiver member 40 (supra; Fig. 1).
Regarding claim 12,  The method of claim 9, further comprising placing a spinal rod within the passageway 44 of the receiver member 40 and securing the spinal rod within the receiver member after driving the at least one auxiliary bone anchor 38 into bone (para. 0065 and cf. Figs. 11-14).
Regarding claim 13, the bone anchor is assembled by: 
coupling the base 12 to the receiver member 40 (e.g., as by assembly and/or contact therewith) such that the base is rotatable about a central
longitudinal axis of the receiver member (supra); and
inserting the shank 46 through the receiver member 40 and the base 12 such that a distal bone-engaging portion of the shank extends distally from the base and a head portion of the shank is received within the base (Figs. 1 and 5; supra).
Regarding claim 14, the shank 46 is rotatable polyaxially relative to the base (Figs. 1 and 5).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (“Hynes”; 2016/0106477).
Hynes discloses the claimed invention including placing a spinal rod within the passageway 44 of the receiver member 40 and securing the spinal rod within the receiver member, and driving the at least one auxiliary bone anchor 38 into bone (para. 0065 and cf. Figs. 11-14). However, Hynes does not explicitly mention securing the spinal rod within the receiver member before driving the bone anchor into bone. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to secure the spinal rod within the receiver member before driving the bone anchor into bone (e.g., in the case of a headless screw; para. 0040), e.g., to have the receiver in position and ready to assemble and to inform the desired positioning of the screw into the bone. 
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (“Hynes”; 2016/0106477) in view of Capote et al. (“Capote”; 2020/0229847).
Hynes discloses the claimed invention except for the base comprising an extension extending proximally from the toroid body, and wherein the extension is received within the lumen of the receiver member (claim 3); a first connection feature of the extension configured to engage a second connection feature of the receiver such that the base is rotatably received within the receiver member (claim 4); the connection features being configured such that relative axial movement between the base and the receiver member is restricted when the first connection feature engages with the second connection feature (claim 5); the first connection feature being a lip at a proximal end of the extension and the second connection feature being a groove in an inner surface of the receiver member (claim 6); the groove of the receiver member being distal to the rod-receiving recess (claim 7); and a saddle disposed within the receiver member wherein the saddle has a distal-facing surface configured to contact a proximal-facing surface of the extension disposed within the receiver member (claim 8).
Capote discloses a bone anchor assembly comprising a base 212 (“turret”) comprising an extension 224 extending proximally from a toroid body (Fig. 2B), and wherein the extension is received within the lumen of the receiver member 202 (Fig. 2); a first connection feature (the catch; Fig. 2B) of the extension configured to engage a second connection feature of the receiver (para. 0039) such that the base is rotatably received within the receiver member (para. 0018); the connection features being configured such that relative axial movement between the base and the receiver member is restricted when the first connection feature engages with the second connection feature (base 212 is retained to the receiver 202 by the extension 224 fingers; para. 0039 and Figs. 2A and 2B); the first connection feature being a lip (the catch) at a proximal end of the extension fingers (id.) and the second connection feature being a groove in an inner surface of the receiver member (id.); the groove of the receiver member being distal to the rod-receiving recess (Fig. 2A); and a saddle 208 (Fig. 2B) disposed within the receiver member 202 wherein the saddle has a distal-facing surface (the bottom) configured to contact a proximal-facing surface (upward facing inner surfaces of fingers; Fig. 2B) of the extension disposed within the receiver member.
Capote teaches that configuring the base to be couplable with a receiver via a proximally extending extension (the fingers 224, supra) allows the anchor assembly to be configured to allow a high degree of angulation of the anchor relative to the receiver housing to allow a desired cortical trajectory of the anchor while still allowing the receiver to be aligned to accept a connecting rod (para. 0018).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the base of Hynes so as to comprise an extension extending proximally from the toroid body, wherein the extension is received within the lumen of the receiver member; a first connection feature of the extension being configured to engage a second connection feature of the receiver such that the base is rotatably received within the receiver member; the connection features being configured such that relative axial movement between the base and the receiver member is restricted when the first connection feature engages with the second connection feature; the first connection feature being a lip at a proximal end of the extension and the second connection feature being a groove in an inner surface of the receiver member; the groove of the receiver member being distal to the rod-receiving recess; and a saddle disposed within the receiver member wherein the saddle has a distal-facing surface configured to contact a proximal-facing surface of the extension disposed within the receiver member; in view of Capote, to allow a high degree of angulation of the anchor relative to the receiver housing and allow a desired cortical trajectory of the anchor while still allowing the receiver to be aligned to accept a connecting rod.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773